Citation Nr: 0114091	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  95-25 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to retroactive Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code, for periods of enrollment prior to January 21, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from July 1963 to January 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an Order of the United States Court of Appeals 
for Veterans Claims (Court) dated in August 2000.  That Order 
vacated a March 1998 decision of the Board that denied DEA 
benefits under Chapter 35, Title 38, United States Code. The 
appellant, the veteran's son, had appealed the claim to the 
Board following determinations by the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The Board notes that, in the now vacated March 1998 Board 
decision, it had referred a claim of clear and unmistakable 
error in prior rating decisions, to include a rating decision 
which granted a total evaluation for PTSD, but did not award 
permanency, and a 1991 rating determination which denied 
service connection for the cause of the veteran's death, to 
the RO.  


REMAND

In the August 2000 Order, the Court noted that the pertinent 
law, 38 C.F.R. § 21.4131, had changed during the pendency of 
this appeal, and that the case needed to be returned to VA 
for further adjudication as a result.  See 38 C.F.R. 
§ 21.4131 (1999); 64 Fed. Reg. 23,769 (1999).  The 1999 
regulatory amendments establish a standard for determining 
what constitutes a formal claim, an informal claim, and an 
abandoned claim that could be applied uniformly to the 
educational assistance programs VA administers.  In addition, 
the amendments establish less restrictive effective dates for 
awards of educational assistance and uniform time limits for 
acting to complete claims, and clarifies VA's 
responsibilities when a claim is filed.  The amendments 
eliminate regulations establishing the commencing date of an 
award as the later of one year before the date of receipt of 
claim or one year before the date of receipt of an enrollment 
certificate from the educational institution attended.  See 
64 Fed. Reg. 23,769-23,773 (May 4, 1999).

The Board observes that additional substantive changes in the 
law pertinent to this claim have recently been enacted.  
These changes in the law have affected the evaluation of 
claims for educational assistance under 38 U.S.C. Chapter 35.  
In November 2000, the Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 103, 114 
Stat. 1822, 1825 (2000) (Act), became law.  Among other 
things, this law has a potential impact on the commencement 
of period of eligibility for certain recipients.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Act, or filed before the date of 
enactment and not yet final as of that date.  See Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, 114 Stat. § 103, 1822, 1825 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by these 
changes, a remand to the RO in this case is required for 
review of the appellant's claim in view of the new law.  
Because the RO has not yet considered whether any additional 
action is required under the new regulations, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

The RO must review the claim for 
eligibility for DEA benefits in light of 
controlling law and regulations, including 
the 1999 amendments to 38 C.F.R. § 21.4131 
and the Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-
419.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case, including the veteran's claims folders 
and appellant's Chapter 35 file, should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





